DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-01-17 has been entered.  The status of the claims is as follows:
Claims 1, 4-11, and 14-25 are pending in the application.
Claims 2-3 and 12-13 are cancelled.
Claims 1, 4, 6, 11, 14, 16, and 21 are amended.
Claims 22-25 are new.
The amendments to Claim 1 have necessitated the combination with an additional reference, Baughman et. al..
Response to Arguments
Applicant's arguments in response to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues on Remarks Pages 19-20 that the invention solves a problem that can “only exist if there is a cognitive computing system that is trained through a machine learning process” and that “the problem only exists in computer technology”.  Examiner respectfully disagrees, and points out that a trained machine learning model may be something as simple as a linear regression, and evaluating (but not training) a machine learning model may simply be a mathematical evaluation that can be performed by a human with pen and paper, given a sufficiently simple machine learning model.  Applicant also 
Applicant's arguments in response to rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues on Remarks Page 30 that “it is not clear how one would combine the teaching of Gaur with Weider when Weider specifically requires that a feature be specified for which bias is to be evaluated” and “It is not at all clear how the mechanism for suggesting alternatives to unconscious bias words in a word processor application can be used with a mechanism such as Weider”.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant argues on Remarks Page 34 that “adding the teachings of DeCook to the Weider and Gaur reference merely provides a mechanism to determine whether the distributions or difference in distributions with expected distributions are statistically significant or not.  This combination does not provide any ability to identify the source of such bias being specifically in response to a statistically significant higher number of instances of biased answers…”  Examiner respectfully disagrees.  As explained in the Claim Interpretation section, one need only apply art to teach determining whether or not the training of a machine learning model is biased, and this can be done based on a higher amount of a biased answer (Weider [0034]:  “may rate more men than women good credit risks”).  The combination with DeCook introduces the idea of “statistically significance”, which would be obvious to incorporate to one of ordinary skill in the art.  Examiner has the same response to this argument as also applied to Claims 5 and 6 on Remarks pages 33-34.
Applicant argues on Remarks Page 36-37 that Bolukbasi “merely providing a mechanism for performing word embeddings does not teach or suggest identifying annotated portions of the annotated input and the annotated output, analyzing corresponding contextual text surrounding the annotated portions…” Examiner respectfully disagrees, as Bolukbasi does disclose analyzing contextual text surrounding (Bolukbasi Pg 1 Intro: “word co-occurrence”), and new reference Baughman discloses annotated inputs and outputs in a QA system in Para [0038] and [0071] as shown in the rejections below.  Thus, the combination does teach the claimed limitation.
Applicant argues on Remarks Page 37 that while “Nourian mentions ‘most important’ features in Paragraph [0026]”, “The Office Action reads into this a tracking operation.  However, 
Applicant argues on Remarks Page 40 that “While that categories may be flagged as biased, there is no teaching or suggestion of any modification of the actual output to include an annotation specifying that the output may be biased.  Furthermore, there is no teaching or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims 1, 11, and 21, the penultimate limitation contains several instances of unclear language and antecedent basis issues.  These claims recite the following:
“the testing of the trained cognitive computing system”; Examiner suggests simplifying to “the testing” to match the antecedent basis established in the previous limitation: “testing, …”
“a source of the bias in the annotated output generated by”; 
Examiner suggests amending to “a source of the bias in the operation of”, in order to be consistent with the previous recited limitation of “wherein the notification specifies the presence of bias in the operation of the trained cognitive computing system”
“whether a source of the biasPage 7 of 41…  … is training of the trained cognitive computing system or bias present in the first corpus used by the trained cognitive computing system” is unclear, as “whether a source … is training” is unclear, and it is also not clear what the “or” is referring to.  Examiner suggests the following:  “whether a source of the biasPage 7 of 41…  … is bias in the training of the trained cognitive computing system or whether a source of the bias in the operation of the trained cognitive computing system is bias present in the first corpus used by the trained cognitive computing system
“to generate the annotated output, based on results of the testing” merely repeats previous limitations, Examiner suggests removing this language
In total, Examiner suggests the following edit to the “determining” limitation in the independent claims:
“determining, by the bias source identification engine, based on results of the testingoperation of the trained cognitive computing system is bias in the training of the trained cognitive computing system or whether a source of the bias in the operation of the trained cognitive computing system is bias present in 

Dependent claims 4-10, 14-20, and 22-25 are rejected because they inherit the deficiencies of claims 1, 11, and 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, and 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1, 4-10, and 22-25 are directed to a method, Claims 11 and 14-20 are directed to a computer program product comprising a computer readable medium, and Claim 21 is directed to an apparatus. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:

“identifies bias”; identifying bias is an “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
“identify a plurality of bias triggers in inputs … and outputs … based on … terms or phrases that are associated with a bias”; identifying a plurality of terms or phrases that are associated with a bias is an “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
“executing…an annotated input…and generating an annotated output”; generating an output from an input is something that can be done in the human mind, and is thus a mental process (see MPEP 2106.04(a)(3))
“processing…the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers”; identifying bias triggers in content is an “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
“in response to at least one of the annotated input or the annotated output comprising a portion of content containing a bias trigger: testing…using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, to determine whether the trained…system returns biased results from the bias test corpus at a higher amount than the trained…system returns unbiased results from the bias test corpus”; “testing to determine” is an 
“determining, based on results of the testing of the trained…system, whether a source of the bias in the annotated output generated by the trained…system is training of the trained…system or bias present in the first corpus used by the trained…system to generate the annotated output, based on results of the testing, and generating…an output indicating the source of the bias.”; “determining” is an “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
Step 2A: Prong 2 analysis:
For Claims 1, 11, and 21, the additional limitations are as follows:
“operation of a trained cognitive computing system”, “wherein the trained cognitive computing system is an artificial intelligence computing system trained by a machine learning computer operation to generate the outputs based on the inputs to the trained cognitive computing system”
“based on a first corpus of electronic content”
“implement a bias identification engine”
“configuring a bias risk annotator”
 “and in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger in the plurality of bias triggers, transmitting, by a bias notification engine of the bias identification engine, a 
“generating, by the bias source identification engine, an output indicating the source of the bias”
These limitations, taken as a whole, amount to merely implementing the mental process (of identifying bias), on a computer.  The “bias identification engine” and “bias risk annotator” themselves are mere implementations on a computer, as is “trained cognitive computing system” which is actually merely the thing being analyzed by the mental process for bias.  Furthermore, “transmitting…a notification…” and “generating…an output” amount to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Therefore, the additional limitations do not integrate the judicial exception into a practical application, and they do not place any meaningful limits on the practice of the judicial exception.
Step 2B analysis:
Claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “bias identification engine”, “bias risk annotator”, and “trained cognitive computing system” amount to merely implementing the abstract idea on a computer.  As for “transmitting…a notification…” and “generating…an output” there is no indication that this is done in some novel or non-conventional way in order to amount to significantly more than the judicial exception, and is well-understood, routine, and conventional activity (receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)).  The claims 
Dependent claim(s) 4-10, 14-20, and 22-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claims 4 and 14 recite the same limitations as Claims 1 and 11, further reciting:  “processing, by the trained cognitive computing system, one or more bias test questions in the set of bias test questions based on the bias test corpus; and determining, by the bias source identification engine, for each of the one or more bias test questions, whether a biased answer or a non-biased answer from the bias test corpus is returned as an answer by the trained cognitive computing system”; this recites “processing” and “determining”, wherein the “processing” involves running bias test questions through the cognitive computing system, which could simply be a linear regression model that can be evaluated by a human with pen and paper, and the “determining” is an “observation, evaluation, judgment, opinion”, and thus the claims are still directed to a mental process; additional element “trained cognitive computing system” amounts to merely linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claims 5 and 15 recite the same limitations as Claims 4 and 14, further reciting:  “determining, by the bias source identification engine, that the source of bias in the annotated output of the trained cognitive computing system is training of the trained cognitive computing system in response to a statistically significant higher number of instances of biased answers in 
Claims 6 and 16 recite the same limitations as Claims 1 and 11, further reciting “wherein the notification specifies an identifier of the source of the bias as being one of the training of the trained cognitive computing system or the corpus used by the trained cognitive computing system, based on the output from the bias source identification engine”; this merely specifies more details about contents of the notification, and is thus still directed to a mental process.
Claims 7 and 17 recite the same limitations as Claims 1 and 11, further reciting “identifying annotated portions of the annotated input and the annotated output; analyzing corresponding contextual text surrounding the annotated portions to determine if the contextual text contains a bias trigger from the plurality of bias triggers; and adding a bias annotation to the annotated portions of the annotated input and the annotated output in 
Claims 8 and 18 recite the same limitations as Claims 1 and 11, further reciting “tracking, by the bias identification engine, which operational parameters of the trained cognitive computing system contributed more highly than other operational parameters of the trained cognitive computing system, to annotated outputs of the trained cognitive computing system that are determined to have a bias trigger in the plurality of bias triggers; maintaining, by the bias identification engine, for each operational parameter of the operational parameters, a count of instances of the operational parameter contributing more highly than other operational parameters to the annotated outputs; and determining, for each operational parameter of the operational parameters, whether or not the operational parameter is biased based on an associated count”; steps of “tracking” and “maintaining” can be performed by a human with pen and paper if the cognitive computing model is, for example, a linear regression, and “determining” is an “observation, evaluation, judgment, opinion”, and thus the claims are directed to a mental process (see MPEP 2106.04(a)(3)).
Claims 9 and 19 recite the same limitations as Claims 8 and 18, further reciting “wherein the notification comprises an indication of which operational parameters of the trained cognitive computing system are potentially biased based on results of determining, for each operational parameter, whether or not the operational parameter is biased based on the 
Claims 10 and 20 recite the same limitations as Claims 1 and 11, further reciting “wherein the annotated input is a version of an input received by the trained cognitive computing system that has been annotated by one or more annotators of the trained cognitive computing system, and wherein the output is a version of an output generated by the trained cognitive computing system that is annotated by the one or more annotators of the trained cognitive computing system, further comprising: modifying, by the bias identification engine, the output generated by the trained cognitive computing system to include an indicator that the output is potentially biased in response to results of the processing of the annotated input and the annotated output indicating that the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers; and returning, by the trained cognitive computing system, to a source computing system that submitted the input to the trained cognitive computing system, the modified output”; “modifying…the output” can be done by a human with pen and paper, and “returning” the modified output from one computing system to another amounts to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)), and well-understood, routine and conventional activity (receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)), and thus the claims are still directed to an abstract idea.
Claim 22 recites the same limitations as Claim 1, further reciting “analyzing the annotated input and annotated input for first annotations that are not bias triggers but which have a first annotation type that is associated with a potential bias; in response to finding a first 
Claim 23 recites the same limitations as Claim 22, further reciting “the one or more bias annotator rules are a subset of a plurality of bias annotator rules, the subset is specific to the first annotation type, different subsets of bias annotator rules are associated with different annotation types, and each bias annotation rule specifies a first annotation and a pattern of contextual textual content that, if matched, indicates a potential bias in the portion of contextual textual content”; this merely recites details on bias annotator rules, and is thus still directed to a mental process.
Claim 24 recites the same limitations as Claim 9, further reciting “wherein the operational parameters are weights of nodes in the trained cognitive computing system, and already trained machine learning model being evaluated, which can be evaluated by a human with pen and paper, and is thus still directed to a mental process.
Claim 25 recites the same limitations as Claim 6, further reciting “wherein the identifier, in the notification, of the source of the bias comprises a listing of document identifiers of documents within the first corpus, and location identifiers within the corresponding documents, where the bias is determined to be present”; this merely specifies how the output results of biased sources are identified, and is still directed to a mental process.

Remarks - 35 USC § 101
Claims 11 and 14-20, reciting “computer readable storage medium” are properly directed to one of the four statutory categories of patent eligible subject matter.  This medium being non-transitory is confirmed by Instant Specification [0047]:  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Examiner suggests adding the following amendment to the independent claims to overcome rejections under 35 USC 101:
generating a trained cognitive computing system by performing iterative adjustment of operational parameters of the cognitive computing system so as to minimize an error or loss in the outputs or results generated by the cognitive computing system;”

, as reciting a method of training a machine learning model is not considered a mental process (MPEP 2106.04(a)(1)(vii); also PEG Example 39).

Claim Interpretation
Independent method Claim 1 recites the following limitation:  “determining, by the bias source identification engine, based on results of the testing of the trained cognitive computing system, whether a source of the bias in the annotated output generated by the trained cognitive computing system is training of the trained cognitive computing system or bias present in the first corpus used by the trained cognitive computing system”.  Examiner notes that this is a contingent limitation, and as such, in the method claim, only one condition must be met for the purposes of applying prior art (“MPEP 2111.04(IV):  ‘See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed’”).  Thus, in Examiner’s interpretation, prior art that performs “determining, by the bias source identification engine, based on results of the testing of the trained cognitive computing system, whether a source of the bias in the annotated output generated by the trained cognitive 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being anticipated by Weider et. al. (US 2020/0380398 A1; hereinafter “Weider”) in view of Baughman et. al. (US 2016/0239740 A1; hereinafter “Baughman”) and Gaur et. al. (US 2018/0341637 A1; hereinafter “Gaur”).
As per Claim 1, Weider teaches A method, in a data processing system comprising a processor and memory, the memory comprising instructions executed by the processor to cause the processor to implement a bias identification engine that identifies bias in the operation of a trained cognitive computing system (Weider, Para [0005], discloses a data processing system comprising a processor and memory:  “In one general aspect, this disclosure presents a device having a processor and a memory in communication with the processor wherein the memory stores executable instructions that, when executed by the processor, cause the device to perform multiple functions.”  Weider, Abstract, discloses a bias identification engine that identifies bias in the operation of a trained cognitive computing system:  “A method and system for providing data imbalance detection and validation for a trained a ML model”).
	configuring a bias risk annotator of the bias identification engine to identify a plurality of bias triggers in inputs to the trained cognitive computing system and outputs of the trained cognitive computing system based on a bias risk trigger data structure that specifies terms or phrases that are associated with a bias wherein the trained cognitive computing system is an artificial intelligence computing system trained by a machine learning computer operation to generate the outputs based on the inputs to the trained cognitive computing system (Weider, Para [0032], discloses:  “In one implementation, to provide data imbalance detection and validation, the dataset used in the dataset repository 110 may be provided to the bias detection and validation system 120 in addition to an access point to the trained model. The bias detection and validation system 120 may then examine the dataset and the output data to determine if any undesired bias exists in the dataset or is generated by the output data or if inaccuracies exists in the output data.”  Here, Weider discloses identifying “undesired bias” in the input and output data (“dataset and output data”) of the trained cognitive computing system (“trained model”).  Weider [0052-0053] discloses:  “Alternatively, the user may enter (e.g., by typing the name of the feature, or by clicking on a column heading of the dataset for a column displaying a desired feature, and the like) the desired feature(s) in a user interface element. In an example, the user may specify two or more features for which cross-correlation is desired. The features may be identified by the user on their own and they may receive this information from the model submitter. For example, the model submitter having more knowledge of the trained model may identify during the submission process what features are important to examine for bias and/or data imbalance. Alternatively, the data imbalance detection and validation service may itself identify features for which bias and/or data imbalance should be examined. For example, the data imbalance detection and validation service may use a trained ML model to identify features in trained models that commonly exhibit or cause bias and may automatically select those from the dataset depending on the content of the dataset and/or the objectives and functionalities of the trained model that is being validated.”  Here, Weider discloses, either manually by a user, or via an ML model, bias triggers (“features for which bias should be examined”) of the system.  Weider above disclosed examining both the input and output (“dataset and output”).  Weider, Para [0037] last line, discloses:  “In one implementation, the process of bias detection and validation in a dataset is performed by a bias detection engine 216”, wherein the “bias detection engine” is the ”bias risk annotator”).  Weider also teaches wherein the trained cognitive computing system is an artificial intelligence computing system trained by a machine learning computer operation to generate the outputs based on the inputs to the trained cognitive computing system, as Weider [0031] discloses:  “Once the subsets have been prepared, the dataset 110 may be used by a model trainer 130 to train a trained model 140.”)
However, Weider does not teach executing the trained cognitive computing system on an annotated input to the trained cognitive computing system and generating an annotated output, by the trained cognitive computing system, based on a first corpus of electronic content
	Baughman teaches executing the trained cognitive computing system on an annotated input to the trained cognitive computing system and generating an annotated output, by the (Baughman, Para [0038], discloses:  “Content creators, such as article authors, electronic document creators, web page authors, document database creators, and the like, determine use cases for products, solutions, and services described in such content before writing their content. Consequently, the content creators know what questions the content is intended to answer in a particular topic addressed by the content. Categorizing the questions, such as in terms of roles, type of information, tasks, or the like, associated with the question, in each document of a corpus of data allows the QA system to more quickly and efficiently identify documents containing content related to a specific query. The content may also answer other questions that the content creator did not contemplate that may be useful to content users. The questions and answers may be verified by the content creator to be contained in the content for a given document. These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content.”  Here, Baughman discloses annotated input (“annotate or otherwise generate metadata “) to the trained cognitive computing system (“for providing information useable by the QA system”).  Baughman, Para [0071], discloses:  “QA system instance 410 gathers hypothesis evidence (block 411) for input question 401. QA system instance 410 gathers hypothesis evidence in hypothesis generation stage 340 in FIG. 3, for example. The hypothesis evidence comprises annotated passages from the corpus of data. QA system instance 410 generates candidate answers (block 412) based on the hypothesis evidence. QA system instance 410 generates candidate answers in stages 340-370 in FIG. 3, for example.”  Here, Baughman discloses executing the trained cognitive computing system (“QA system”) on an annotated input to the trained cognitive computing system and generating an annotated output (“generates candidate answers…based on the hypothesis evidence”, wherein “The hypothesis evidence comprises annotated passages from the corpus of data”).  This is based on a first corpus of electronic content (“electronic document creators, web page authors”)).
	Baughman and Weider are analogous art because they are both in the field of endeavor of machine learning.
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Baughman and Weider.  One of ordinary skill in the art would be motivated to do so because one may capture useful properties of a corpus in order to improve the utility of machine learning model results (Baughman [0038]:  “These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content.”)
	The combination of Weider and Baughman further teaches processing, by the bias risk annotator, the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers (Recall above that Baughman teaches “annotated” input and “annotated” output.  Weider, Para [0032], discloses:  “In one implementation, to provide data imbalance detection and validation, the dataset used in the dataset repository 110 may be provided to the bias detection and validation system 120 in addition to an access point to the trained model. The bias detection and validation system 120 may then examine the dataset and the output data to determine if any undesired bias exists in the dataset or is generated by the output data or if inaccuracies exists in the output data.”  Here, Weider discloses identifying “undesired bias” in the input and output data (“dataset and output data”) of the trained cognitive computing system (“trained model”).  Weider [0052-0053] discloses:  “Alternatively, the user may enter (e.g., by typing the name of the feature, or by clicking on a column heading of the dataset for a column displaying a desired feature, and the like) the desired feature(s) in a user interface element. In an example, the user may specify two or more features for which cross-correlation is desired. The features may be identified by the user on their own and they may receive this information from the model submitter. For example, the model submitter having more knowledge of the trained model may identify during the submission process what features are important to examine for bias and/or data imbalance. Alternatively, the data imbalance detection and validation service may itself identify features for which bias and/or data imbalance should be examined. For example, the data imbalance detection and validation service may use a trained ML model to identify features in trained models that commonly exhibit or cause bias and may automatically select those from the dataset depending on the content of the dataset and/or the objectives and functionalities of the trained model that is being validated.”  Here, Weider discloses, either manually by a user, or via an ML model, bias triggers (“features for which bias should be examined”) that can be used to identify bias in the system.)
	and in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger in the plurality of bias triggers, transmitting, by a bias notification engine of the bias identification engine, a notification to an administrator computing device, wherein the notification specifies the presence of bias in the operation of the trained cognitive computing system. (Recall above that Baughman teaches “annotated” input and “annotated” output.  Weider, Para [0034], discloses:  “The results of the bias detection procedure may be reported to a user 190 associated with the trained model. The results may include information about the types of bias identified in the dataset or types of bias and inaccuracies detected in the outcome to enable the user 190 to determine how to correct the bias and/or inaccuracy. If the model is determined to be unbiased or low-biased within a threshold of desired distribution, then a certification may be provided recognizing the trained model as unbiased or low-biased.” Here, Weider discloses, in response to identifying bias, transmitting a notification to an administrator (“reported to a user”), wherein the notification specifies the presence of bias (“information about the types of bias identified”)).
However, while Weider teaches bias triggers, Weider’s bias triggers are “features” that are prone to bias, and the combination of Weider and Baughman does not explicitly teach that the bias triggers are based on a bias risk trigger data structure that specifies terms or phrases that are associated with a bias.
	Gaur teaches bias triggers based on a bias risk trigger data structure that specifies terms or phrases that are associated with a bias (Gaur, Abstract, discloses: “The discussion relates to unconscious bias detection. One example can detect potential bias words in a text sample and suggest alternative phrasing to eliminate the potential bias words from the text sample.” Here, Gaur discloses bias triggers based on terms that are associated with a bias (“potential bias words”).  Gaur, [0022], discloses:  “FIG. 4 shows an example rule based static unconscious bias checking module 204. The rule based static unconscious bias checking module can receive the unconscious bias candidates 218 and associated POS tags 306. The rule based static unconscious bias checking module can perform a lookup 402 against a known bias word list 404. The known bias word list can include a listing of bias indicating words, POS tags, and associated severity. This known bias wordlist is a static word list generated by linguistic research, corporate policies, etc. For example, racially profane words would have a high bias severity associated with them in the known bias word list. For every request from the scoring and flagging module (212, FIG. 2), the rule based static unconscious bias checking module can generate a known bias severity score 406 for each incoming unconscious bias candidate (word, POS tag).”  Here, Gaur discloses a data structure, wherein the bias trigger includes not only a term, but also other associated data:  “The known bias word list can include a listing of bias indicating words, POS tags, and associated severity”.)
	Gaur and the combination of Weider and Baughman are analogous art because they are both in the field of endeavor of bias detection and also machine learning, as Gaur also recites an NLP module in [0017].
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gaur with Weider and Baughman.  Weider teaches a method of detecting bias in a machine learning model, based on particular features of the input dataset that may skew and produce imbalanced results.  Gaur teaches a method of identifying bias 
	The combination of Weider, Baughman, and Gaur further teaches in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger:  (Recall above that Baughman teaches “annotated” input and “annotated” output.  Recall Weider [0052-0053] discloses:  “Alternatively, the user may enter (e.g., by typing the name of the feature, or by clicking on a column heading of the dataset for a column displaying a desired feature, and the like) the desired feature(s) in a user interface element. In an example, the user may specify two or more features for which cross-correlation is desired. The features may be identified by the user on their own and they may receive this information from the model submitter. For example, the model submitter having more knowledge of the trained model may identify during the submission process what features are important to examine for bias and/or data imbalance. Alternatively, the data imbalance detection and validation service may itself identify features for which bias and/or data imbalance should be examined. For example, the data imbalance detection and validation service may use a trained ML model to identify features in trained models that commonly exhibit or cause bias and may automatically select those from the dataset depending on the content of the dataset and/or the objectives and functionalities of the trained model that is being validated.”  Here, Weider discloses, either manually by a user, or via an ML model, bias triggers (“features for which bias should be examined”) of the system.  Thus, the following actions are done “in response to” content containing a bias trigger.)
	 testing, by a bias source identification engine of the bias identification engine, the trained cognitive computing system using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, to determine whether the trained cognitive computing systemPage 3 of 41 McNeil et al. - 16/589,314returns biased results from the bias test corpus at a higher amount than the trained cognitive computing system returns unbiased results from the bias test corpus;  (Weider, Para [0034], discloses:  “The bias detection and validation system 120 may also be used to detect bias and/or inaccuracies in the outcome of the trained model. That is because, even with unbiased input data, a model may be trained to deliver biases in outcome. For example, even if the input dataset includes an equal number of men and women, a trained model may rate more men than women good credit risks because of hidden associations in the data, because of a label imbalance (e.g., more men in the input dataset are labeled as good risks even though overall there are just as many good risks as bad risks in the input data), or because the validation dataset having a different distribution in key features than the training dataset. Thus, even if the input dataset is examined and approved as unbiased, it may be important to examine the outcome data to ensure that the outcome is also unbiased or low-biased. As a result, the output data 150 may be provided to the bias detection and validation system 120 to identify bias in the outcome. Alternatively, the bias detection and validation system 120 may execute the trained model with either a subset of the input data or a validation dataset to determine if the outcome obtained is biased. The results of the bias detection procedure may be reported to a user 190 associated with the trained model. The results may include information about the types of bias identified in the dataset or types of bias and inaccuracies detected in the outcome to enable the user 190 to determine how to correct the bias and/or inaccuracy. If the model is determined to be unbiased or low-biased within a threshold of desired distribution, then a certification may be provided recognizing the trained model as unbiased or low-biased.”  Here, Weider discloses testing the trained system with a bias test corpus (“execute the trained model with either a subset of the input data or a validation dataset to determine if the outcome obtained is biased”), and this bias test corpus may also be considered a set of “bias test questions”, as a question is an input that expects an output, and here an input is entered to obtain an outcome.  This is a “bias source identification engine”, because it is identifying a source of bias, such as “hidden associations in the data”.  Here Weider also discloses if biased results are returned at a higher amount that unbiased results, as Weider states “a trained model may rate more men than women good credit risks”, as here a “higher amount” is disclosed “more men than women”)).
determining, by the bias source identification engine, based on results of the testing of the trained cognitive computing system, whether a source of the bias in the annotated output generated by the trained cognitive computing system is training of the trained cognitive computing system or bias present in the first corpus used by the trained cognitive computing system to generate the annotated output, based on results of the testing, and generating, by the bias source identification engine, an output indicating the source of the bias. (Recall the “bias source identification engine” disclosed by Weider [0034] above.  Weider [0034] discloses that “That is because, even with unbiased input data, a model may be trained to deliver biases in outcome. For example, even if the input dataset includes an equal number of men and women, a trained model may rate more men than women good credit risks because of hidden associations in the data, because of a label imbalance (e.g., more men in the input dataset are labeled as good risks even though overall there are just as many good risks as bad risks in the input data), or because the validation dataset having a different distribution in key features than the training dataset. Thus, even if the input dataset is examined and approved as unbiased, it may be important to examine the outcome data to ensure that the outcome is also unbiased or low-biased. As a result, the output data 150 may be provided to the bias detection and validation system 120 to identify bias in the outcome”.  Here, Weider is determining if bias exists in the training of the model (“model may be trained to deliver biases”, as a result of things such as “hidden associations”), and thus discloses determining if the source of the bias is training of the trained cognitive computing system (see “Claim Interpretation” above and explanation of MPEP 2111.04 (II) for explanation why a mapping of “or bias present in the first corpus used by the trained cognitive computing system” is not necessary.)

As per Claim 4, the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and testing the trained cognitive computing system using the bias test corpus and the set of bias test questions (see rejection to Claim 1).  Weider teaches processing, by the trained cognitive computing system, one or more bias test questions in the set of bias test questions based on the bias test corpus; and determining, by the bias source identification engine, for each of the one or more bias test questions, whether a biased answer or a non-biased answer from the bias test corpus is returned as an answer by the trained cognitive computing system (Weider, Para [0034], discloses:  “As a result, the output data 150 may be provided to the bias detection and validation system 120 to identify bias in the outcome. Alternatively, the bias detection and validation system 120 may execute the trained model with either a subset of the input data or a validation dataset to determine if the outcome obtained is biased”).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman and Gaur further in view of DeCook (“6.1 Statistically Significant”).
	As per Claim 5, the combination of Weider, Gaur, and DeCook teaches the method of claim 4.  DeCook teaches making a decision based on a statistically significant higher number of instances (DeCook, Page 6, discloses:  “Do you have a fair coin?”  And “You get 20 heads. Unlikely to have occurred by chance”.  Here, DeCook discloses a statistically significant higher number of Tails (80), and based on this makes a decision that the coin is not fair.  Conversely, when getting 48 Tails, DeCook concludes it is still likely the coin is fair.)
	However, DeCook does not teach determining, by the bias source identification engine, that the source of bias in the annotated output of the trained cognitive computing system is 
	When combined with DeCook, Weider teaches determining, by the bias source identification engine, that the source of bias in the annotated output of the trained cognitive computing system is training of the trained cognitive computing system in response to a statistically significant higher number of instances of biased answers in the bias test corpus being returned by the trained cognitive computing system than non-biased answers in the bias test corpus being returned by the trained cognitive computing system as answers to the one or more bias test questions; and determining, by the bias source identification engine, that the source of bias in the annotated output of the trained cognitive computing system is the corpus used by the trained cognitive computing system in response to the number of instances of biased answers in the bias test corpus being returned by the trained cognitive computing system not being statistically significant over non-biased answers in the bias test corpus being returned by the trained cognitive computing system to the one or more bias test questions.  (Weider, [0034], discloses:  “That is because, even with unbiased input data, a model may be trained to deliver biases in outcome. For example, even if the input dataset includes an equal number of men and women, a trained model may rate more men than women good credit risks because of hidden associations in the data, because of a label imbalance (e.g., more men in the input dataset are labeled as good risks even though overall there are just as many good risks as bad risks in the input data), or because the validation dataset having a different distribution in key features than the training dataset. Thus, even if the input dataset is examined and approved as unbiased, it may be important to examine the outcome data to ensure that the outcome is also unbiased or low-biased. As a result, the output data 150 may be provided to the bias detection and validation system 120 to identify bias in the outcome”. Here, Weider discloses identifying bias in both the input data (“corpus”) and the output data (result of the training having been influenced by “hidden associations” in the input data).  Weider, [0034], also discloses:  “If the model is determined to be unbiased or low-biased within a threshold of desired distribution, then a certification may be provided recognizing the trained model as unbiased or low-biased.” Here, Weider discloses a threshold of desired distribution when identifying bias, much like DeCook’s statistical significance.  The combination of Weider with DeCook would result in the claimed limitation of identifying the source of bias (the corpus or training), by using a validation set with half biased and half unbiased data, and determining that the training was biased if a statistically higher number than half of the outcomes were biased.)
DeCook is relevant art to Weider, since it is in the field of statistics, and Weider is using statistics (“within a threshold of a desired distribution”). One would be motivated to combine 

	As per Claim 6, the combination of Weider, Baughman, Gaur, and DeCook teaches the method of claim 1 and the notification and bias source identification engine (see rejection to Claim 1).  Weider teaches wherein the notification specifies an identifier of a source of the bias as being one of the training of the trained cognitive computing system or the corpus used by the trained cognitive computing system, based on the output from the bias source identification engine.  (Weider, Para [0034], discloses:  “The results of the bias detection procedure may be reported to a user 190 associated with the trained model. The results may include information about the types of bias identified in the dataset or types of bias and inaccuracies detected in the outcome to enable the user 190 to determine how to correct the bias and/or inaccuracy. If the model is determined to be unbiased or low-biased within a threshold of desired distribution, then a certification may be provided recognizing the trained model as unbiased or low-biased.” Here, Weider discloses, in response to identifying bias, transmitting a notification to an administrator (“reported to a user”), wherein the notification specifies the presence of bias (“information about the types of bias identified”).  Weider also discloses an identifier of a source of the bias, as “inaccuracies detected in the outcome” indicates that the source of the bias is the training of the model, rather than the bias being in the “input data” (“corpus”), as Weider discloses in [0034]:  “even with unbiased input data, a model may be trained to deliver biases in outcome.”)

Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman and Gaur further in view of Bolukbasi et. al. (“Man is to Computer Programmer as Woman is to Homemaker? Debiasing Word Embeddings”; hereinafter “Bolukbasi”).
As per Claim 7, the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and processing the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers (see rejection to Claim 1). Baughman teaches identifying annotated portions of the annotated input and the annotated output (Baughman, Para [0038], discloses:  “Content creators, such as article authors, electronic document creators, web page authors, document database creators, and the like, determine use cases for products, solutions, and services described in such content before writing their content. Consequently, the content creators know what questions the content is intended to answer in a particular topic addressed by the content. Categorizing the questions, such as in terms of roles, type of information, tasks, or the like, associated with the question, in each document of a corpus of data allows the QA system to more quickly and efficiently identify documents containing content related to a specific query. The content may also answer other questions that the content creator did not contemplate that may be useful to content users. The questions and answers may be verified by the content creator to be contained in the content for a given document. These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content.”  Here, Baughman discloses annotated input (“annotate or otherwise generate metadata “) to the trained cognitive computing system (“for providing information useable by the QA system”). Baughman, Para [0071], discloses:  “QA system instance 410 gathers hypothesis evidence (block 411) for input question 401. QA system instance 410 gathers hypothesis evidence in hypothesis generation stage 340 in FIG. 3, for example. The hypothesis evidence comprises annotated passages from the corpus of data. QA system instance 410 generates candidate answers (block 412) based on the hypothesis evidence. QA system instance 410 generates candidate answers in stages 340-370 in FIG. 3, for example.”  Here, Baughman discloses executing the trained cognitive computing system (“QA system”) on an annotated input to the trained cognitive computing system and generating an annotated output (“generates candidate answers…based on the hypothesis evidence”, wherein “The hypothesis evidence comprises annotated passages from the corpus of data”).  This is based on a first corpus of electronic content (“electronic document creators, web page authors”)  Thus, Baughman teaches annotated input and annotated output, and identifying both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baughman with Weider and Gaur, for at least the reasons recited in Claim 1.
However, the combination of Weider, Baughman, and Gaur does not explicitly teach analyzing corresponding contextual text surrounding the annotated portions to determine if the contextual text contains a bias trigger from the plurality of bias triggers; adding a bias annotation to the annotated portions of the annotated input and the annotated output in 
Bolukbasi teaches analyzing corresponding contextual text surrounding the annotated portions to determine if the contextual text contains a bias trigger from the plurality of bias triggers (While Weider was shown to teach annotated text, so does Bolukbasi.  Bolukbasi, Pg 1 Abstract, discloses: “The blind application of machine learning runs the risk of amplifying biases present in data. Such a danger is facing us with word embedding, a popular framework to represent text data as vectors which has been used in many machine learning and natural language processing tasks.”  Here, Bolukbasi establishes that they are working with word embeddings, which amount to an “annotation” of text, notably similar to the sense in the Instant Specification [0039]:  “For example, as part of the operation of a cognitive computing system, the corpus or corpora that the cognitive computing system uses to generate results are ingested into an in-memory representation of the content. As part of this ingestion, portions of the text are annotated by annotators to identify various portions of speech useful in generating results, e.g., identification of proper names, particular entities such as persons, places, things, negative terms/phrases, hypothetical terms/phrases, medical codes, medical terms/phrases, etc.”  Here, in word embedding recited by Bolukbasi, text is “ingested” into an in-memory representation, which is a multi-dimensional vector.  Each element of the vector indicates some portion of speech which is useful in establishing the semantic meaning of the word.
Bolukbasi, Pg 1 Introduction, discloses:  “There have been hundreds or thousands of papers written about word embeddings and their applications, from Web search [27] to parsing Curriculum Vitae [16]. However, none of these papers have recognized how blatantly sexist the embeddings are and hence risk introducing biases of various types into real-world systems. A word embedding that represent each word (or common phrase) w as a d-dimensional word vector ~w 2 Rd. Word embeddings, trained only on word co-occurrence in text corpora, serve as a dictionary of sorts for computer programs that would like to use word meaning.”  Here, Bolukbasi discloses that bias exists in these word embeddings, and more importantly, discloses that word embeddings are trained “on word co-occurrence in text corpora”.  Therefore, Bolukbasi discloses analyzing corresponding contextual text surrounding the annotated portions (“word co-occurrence”).  Bolukbasi demonstrates that these embeddings hold biases, for example, certain occupations become biased towards men or women, as shown in Pg 2 Figure 1:

    PNG
    media_image1.png
    512
    624
    media_image1.png
    Greyscale

This occurs because with “word co-occurrence” on which these embeddings are trained, words like “homemaker” may often occur near words like “she” or “woman”, which would be “bias triggers”.  Bolukbasi analyzes relationships of these embeddings to one another to identify bias, and these embeddings comprise surrounding text within them as a result of how they are trained.  Therefore, Bolukbasi discloses analyzing the corresponding contextual text surrounding the annotated portions to determine if the contextual text contains a bias trigger from the plurality of bias triggers.)
adding a bias annotation to the annotated portions of the annotated input and the annotated output in response to corresponding contextual text surrounding the annotated (Recall above that Baughman teaches annotated input and output.  Bolukbasi, Pg 11 Section 6 Para 2, discloses:  “The first step, called Identify gender subspace, is to identify a direction (or, more generally, a subspace) of the embedding that captures the bias. For the second step, we define two options: Neutralize and Equalize or Soften.”  Here, Bolukbasi discloses in response to corresponding contextual text surrounding the annotated portions containing a bias trigger from the plurality of bias triggers (as shown above, the “embeddings” capture if the contextual text contains a bias trigger), to “identify a direction of the embedding”.  This association must be saved, in order to do the “second step” of mitigating the bias.  Therefore, this “direction of the embedding” may be considered a “bias annotation” of the “annotated portions”.)
Bolukbasi and the combination of Weider, Baughman, and Gaur are analogous art because they are all in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolukbasi with the combination of Weider, Baughman, and Gaur.  Weider teaches a method of identifying bias in features of machine learning models, and when combined with Gaur results in identifying bias in a text corpus that is input to a machine learning model.  Combining this with Bolukbasi results in a system where the inputs to the machine learning model are not simply raw text, but word embeddings.  Word embeddings are input into a wide variety of machine learning models, as they are useful since they capture the actual semantic meaning of a word, as a text word or “one-hot vector” may be meaningless to a machine learning model used for question answering, credit scoring, etc.  One of ordinary skill 

Claims 8-9 and 24 are rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman and Gaur further in view of Nourian et. al. (US 2021/0049503 A1; hereinafter “Nourian”).
As per Claim 8, the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and bias identification, bias triggers, and annotated outputs (see rejection to Claim 1).  However, the combination of Weider, Baughman, and Gaur does not explicitly teach tracking, by the bias identification engine, which operational parameters of the trained cognitive computing system contributed more highly than other operational parameters of the trained cognitive computing system, to annotated outputs of the trained cognitive computing system that are determined to have a bias trigger in the plurality of bias triggers; maintaining, by the bias identification engine, for each operational parameter of the operational parameters, a count of instances of the operational parameter contributing more highly than other operational parameters to the annotated outputs; and determining, for each operational parameter of the operational parameters, whether or not the operational parameter is biased based on an associated count.
Nourian teaches tracking[, by the bias identification engine,] which operational parameters of the trained cognitive computing system contributed more highly than other [annotated] outputs of the trained cognitive computing system that are determined to have a [bias trigger in the plurality of bias triggers] specified outcome.  (Recall above that the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and bias identification, bias triggers, and annotated outputs.  Nourian, Para [0026], discloses:  “For example, features that are most important to the model's functionality or factors that most contribute to certain interesting outcomes generated by the model may be determined and graphically displayed. Further, possible correlations and interactions may be discovered and disclosed at different levels of granularity, depending on implementation or user instructions, to tell a story about the model's general and specific behavior during different instances.”  Here, Nourian discloses tracking which operational parameters of the trained cognitive computing system contributed more highly than other operational parameters of the trained cognitive computing system (“features that are most important to the model's functionality or factors that most contribute”) to outputs of the trained cognitive computing system that are determined to have a specified outcome (“to certain interesting outcomes generated by the model”)
Maintaining[, by the bias identification engine,] for each operational parameter of the operational parameters, a count of instances of the operational parameter contributing more highly than other operational parameters to the [annotated] outputs  (Recall above that the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and bias identification, bias triggers, and annotated outputs.  Nourian, Para [0052], discloses:  “In example embodiments, if the illustrations show that a feature A1, in comparison to a feature A2, is always considered to be more influential in the outcome generated by the model, then a user viewing the illustration may conclude that the risk associated with relying on feature A1 may be higher than that associated with A2, for example.” Here, Nourian implies that maintaining a count of instances of the operational parameter contributing more highly, because in order to determine that one feature is “always” considered to be more influential, one must be keeping track for each generation of output.  In this case of “always”, feature A1 would have a count of some number “N”, while feature A2 has a count of 0.)
and determining, for each operational parameter of the operational parameters, whether or not the operational parameter is [biased] more influential to a specified outcome based on an associated count (Recall above that the combination of Weider, Baughman, and Gaur teaches the method of claim 1 and bias identification, bias triggers, and annotated outputs.  Nourian, Para [0052], discloses:  “In example embodiments, if the illustrations show that a feature A1, in comparison to a feature A2, is always considered to be more influential in the outcome generated by the model, then a user viewing the illustration may conclude that the risk associated with relying on feature A1 may be higher than that associated with A2, for example.” Here, Nourian implies that maintaining a count of instances of the operational parameter contributing more highly, because in order to determine that one feature is “always” considered to be more influential, one must be keeping track for each generation of output.  In this case of “always”, feature A1 would have a count of some number “N”, while feature A2 has a count of 0.  Also, Nourian discloses “determining” if a given operational parameter is most influential for an “interesting outcome” (as established by Nourian [0026]), as the “determining” is mentioned in what the user “concludes”: “then a user viewing the illustration may conclude that the risk associated with relying on feature A1 may be higher than that associated with A2”).
Nourian and the combination of Weider, Baughman, and Gaur are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nourian and the combination of Weider, Baughman, and Gaur.  Weider teaches a method of identifying bias in features of machine learning models, and Nourian teaches a method of identifying which features/parameters of a machine learning model are most influential in producing “interesting outcomes”.  When combined, Weider’s “bias” is Nourian’s “interesting outcome” (in fact, Nourian actually does suggest “bias”, as seen below in [0005]), and the result is that one can identify which features/parameters are most influential when reaching a biased outcome, and hence the feature itself is biased.  One of ordinary skill in the art would be motivated to make this combination in order to improve the accuracy of the machine learning model decisions by avoiding bias that skews the results (Nourian, [0005]:  “Disadvantageously, without a good understanding of the influencers, relationships or constraints that define a ML model, the model's non-routine functionality and behavior may be prone to errors or undesirable results and biases that may not meet certain principles or standards. For example, a lack of complete understanding of a model's behavior may lead to scenarios involving the encoding of unintentional or unwanted features that inappropriately or unknowingly skew the results generated by the model”).

As per Claim 9, the combination of Weider, Baughman, Gaur, and Nourian teaches the method of claim 8 and an indication of which operational parameters of the trained cognitive computing system are potentially biased based on results of determining, for each operational parameter, whether or not the operational parameter is biased based on the associated count (see rejection to Claim 8).  Nourian teaches wherein the notification comprises an indication of which operational parameters of the trained cognitive computing system are [potentially biased] more influential to a specified outcome based on results of determining, for each operational parameter, whether or not the operational parameter is [biased] more influential to a specified outcome based on the associated count. (Recall above that Weider teaches identifying bias.  Nourian, Para [0032], discloses:  “For example, in the example illustration of FIG. 4, dataset information such as number of variables in the dataset, variable types, number of observations, number of missing data points in the dataset, total size taken up by the dataset in memory, and other meaningful information may be displayed in a predefined area of the output (e.g., on the upper portion). Additional information or warnings may be also displayed to notify a user that certain features or attributes are determine to have inter-relationships that define outlier or unexpected values. As shown, if certain features are determined to be highly correlated, skewed or missing, visual tags (e.g., rejected, skewed, zeros, etc.) may be conspicuously associated with such features to alert a user accordingly.”)  Here, Nourian discloses a notification of which operational parameters are influential to a specified outcome (“outlier or unexpected values”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nourian with the combination of Weider, Baughman, and Gaur for at least the reasons recited in Claim 8.

As per Claim 24, the combination of Weider, Baughman, Gaur, and Nourian teaches the method of claim 9 as well as indication of which Page 12 of 41McNeil et al. - 16/589,314operational parameters of the trained cognitive computing system are potentially biased (see Rejection to Claim 9).  Nourian teaches wherein the operational parameters are weights of nodes in the trained cognitive computing system (Nourian, Para [0054], discloses:  “In the aggregate feature contribution plot, a point in the plot indicates a feature contribution weight of a single data instance. The color of the data point may indicate the feature value, where a higher feature value tends to be in a first color (e.g., red) and a lower feature value tends to be in a second color (e.g., blue). The ranking of the features, from top to bottom, may indicate the ascending (or descending, depending on implementation) order of the accumulated absolute feature contribution weights. The user can infer from the plot what the top contributing factors in the model are, or determine feature value distribution in the input data, and the monotonicity trend with respect to model response from this single plot.”  Here, Nourian discloses that the operational parameters are weights (“feature contribution weight”).  Nourian, Para [0048], discloses that a neural network could be used:  “In one implementation, for neural network models, aggregated deep learning important features (Deeplift) and layerwise relevance propagation (LRP) scores may be provided as feature contributions to show the average relevance of each feature with respect to the target output. Deeplift provides a method for decomposing the output prediction of a neural network on a specific input by backpropagating the contributions of neurons in the network to the input features. The Deeplift scores may be computed by way of backpropagation based on finite gradients, for example. LRP may be used to determine which features in a particular input vector contribute most strongly to a model's output. The LRP scores may be obtained by calculating relevance contributions of one or more neurons recursively given the attribution proportions.”  Since a neural network comprises nodes, Nourian discloses that operational parameters are weights of nodes in the trained cognitive computing system.)
and wherein the indication of which Page 12 of 41McNeil et al. - 16/589,314operational parameters of the trained cognitive computing system are [potentially biased] influential comprises a node id and a weight id that identifies the specific node and weight within the trained cognitive computing system [where the potential bias is present]. (Recall above that Weider discloses bias identification.  Nourian, Para [0048] shown above, discloses “Deeplift provides a method for decomposing the output prediction of a neural network on a specific input by backpropagating the contributions of neurons in the network to the input features.”  Here, Nourian discloses the identification of a node (“neuron”) and weight (“contributions”).  Nourian discloses that this ultimately results in a score (“relevance contribution of one or more neurons”) measuring influence of operational parameters, which comprises and identification of a node and weight, as the node and weight must be “identified” in order to calculate their contribution.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nourian with the combination of Weider, Baughman, and Gaur for at least the reasons recited in Claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman and Gaur further in view of Silberman et. al. (US 2017/0330058 A1; hereinafter “Silberman”).
As per Claim 10, the combination of Weider, Baughman, and Gaur teaches the method of claim 1, annotated input, and annotated output (see rejection to Claim 1).  Baughman teaches that the annotations are performed by one or more annotators of the trained cognitive computing system (Baughman, Para [0038], discloses:  “Content creators, such as article authors, electronic document creators, web page authors, document database creators, and the like, determine use cases for products, solutions, and services described in such content before writing their content. Consequently, the content creators know what questions the content is intended to answer in a particular topic addressed by the content. Categorizing the questions, such as in terms of roles, type of information, tasks, or the like, associated with the question, in each document of a corpus of data allows the QA system to more quickly and efficiently identify documents containing content related to a specific query. The content may also answer other questions that the content creator did not contemplate that may be useful to content users. The questions and answers may be verified by the content creator to be contained in the content for a given document. These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content.”  Here, Baughman discloses an annotator (“annotate or otherwise generate metadata “) of the trained cognitive computing system (“for providing information useable by the QA system”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baughman with Weider and Gaur for at least the reasons recited in Claim 1.
However, the combination of Weider, Baughman, and Gaur does not explicitly teach modifying, by the bias identification engine, the output generated by the trained cognitive computing system to include an indicator that the output is potentially biased in response to results of the processing of the annotated input and the annotated output indicating that the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers; and returning, by the trained cognitive computing system, to a source computing system that submitted the input to the trained cognitive computing system, the modified output.
Silberman teaches modifying, by the bias identification engine, the output generated by the trained cognitive computing system to include an indicator that the output is potentially biased in response to results of the processing of the [annotated] input and the [annotated] output indicating that the [annotated] input or [annotated] output comprises a portion of content that contains a bias trigger in the plurality of bias triggers (Recall above that Weider discloses annotated input and output, and bias triggers.  Silberman, Para [0024] discloses a trained cognitive computing system:  “A production model (PM) refers to a machine learning model (e.g., algorithm) that has been trained using historical data to make decisions. A bias monitoring model (BMM) refers to a machine learning model that has been trained using unbiased (or pseudo-unbiased) data. For ease of discussion, many of the examples provided herein use a model that provides a binary, e.g., yes or no, decision (result).”  Silberman, Para [0002], also discloses a bias identification engine:  “The invention relates to machine learning and more particularly to using machine learning to detect and reduce bias in an automated decision making process”.  Silberman, Para [0074], discloses:  “Thus, for categories that have been flagged (e.g., identified) as potentially biasing (skewing) decisions, the differences between the weight in each flagged category and the weight in the corresponding reference may be summed over all categories. If the sum is determined to satisfy a threshold, the decision may be flagged as potentially biased. If the sum does not satisfy the threshold, the decision is likely unbiased. In either case (biased or unbiased), the potential bias markers, weighted gap differences, and sum total may be provided for further analysis.”  Here, Silberman discloses modifying the output to include an indicator that it is potentially biased (“the decision may be flagged as potentially biased”), the bias being determined by the output comprising a bias trigger (“threshold”)).
and returning, by the trained cognitive computing system, to a source computing system that submitted the input to the trained cognitive computing system, the modified output (Silberman, Para [0074], as shown above, discloses that a decision may be “flagged” as potentially biased, and thus discloses the modified output.  The modified “output” is output to somewhere, intended for some use.  Silberman, [0077], discloses:  “The PM 426 may be used by a decision maker, such as a financial institution, to determine whether to extend or deny credit to an individual or business.” Thus, the modified output is returned to a source computing system used by a decision maker.)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Silberman and the combination of Weider, Baughman, and Gaur.  Weider teaches a method of identifying bias in features of machine learning models, and Silberman adds the feature of flagging output decisions made by a machine learning model as potentially biased.  One of ordinary skill in the art would be motivated to make this combination in order to make sure decisions made by the model are fair and avoid fines and lawsuits (Silberman, [0003]:  “In some cases, the bias may be sufficiently significant that the bias is discriminatory and therefore illegal.”).

Claims 22-23 are rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman and Gaur further in view of Fan (US 2015/0310116 A1).
As per Claim 22, the combination of Weider, Baughman, and Gaur teaches the method of claim 1 as well as processing the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers and annotated input and potential bias and bias annotator (see Rejection to Claim 1).  However, the combination of Weider, Baughman, and Gaur does not teach analyzing the annotated input and annotated input for first annotations that are not bias triggers but which have a first annotation type that is associated with a potential bias; in response to finding a first annotation in a portion of the annotated input or annotated output, executing one or more bias annotator rules on a contextual textual content 
Fan teaches analyzing the [annotated] input and [annotated] input for first [annotations] terms that are not [bias] triggers but which have a first [annotation] type that is associated with a potential [bias] trigger (Recall above that Weider teaches bias identification, Baughman discloses annotated input, and Gaur teaches specific bias terms.  Fan, Para [0039], discloses:  “In a fourth example, the target search categories associated with the search query are determined according to the meaning expressed by the context content that is presented with the selected piece of displayed content. The context of the selected piece of displayed content comprises the text and/or images that are nearby the selected piece of displayed content. For example, the following text is presented at a user interface: “It will be Christmas in a few days. Have you bought a present yet?” In this example, the current user that is viewing the user interface selects the text “Christmas” and then triggers a predetermined operation associated with triggering a search command with respect to the search query “Christmas.” Then, the context content nearby the search query “Christmas” (that is, text surrounding and including the word “Christmas”) is segmented into individual words or phrases. In the example, the context content relative to the search query “Christmas” includes at least some portion of the sentence “It will be Christmas in a few days. Have you bought a present yet?” The segmented words/phrases can be used in several techniques to obtain target search categories. In one example technique, among the segmented words/phrases, nouns are kept for purposes of category matching and other words are discarded. In another example technique, segmented words/phrases in a fixed window surrounding the selected piece of displayed content are used to find matching search categories. Search categories that are associated with (e.g., the strings matched with) at least some of the segmented words/phrases can be used as the target search categories for the search query. In this example, “Christmas present” can be determined as a target search category for the search query “Christmas” based on the segmented context content word of “present” or a combination of “Christmas” and “present.” In the example, “present” itself could have also been determined as a target for the search query “Christmas” based on the segmented context content word of “present.”” Here, Fan discloses analyzing an input (a search sentence, like “It will be Christmas in a few days. Have you bought a present yet?”) for first terms that are not triggers (“selected piece of displayed content”) but which have a type that is associated with a potential trigger (Fan’s terms in the sentence are associated with a search query, which contains potential triggers on which to perform the search (“target search categories”)).
in response to finding a first [annotation] term in a portion of the [annotated] input or [annotated] output, executing one or more [bias annotator] rules on a contextual textual content in proximity to a location associated with the first [annotation] term to determine whether the contextual textual content comprises a [bias] trigger (Recall above that Weider teaches a bias annotator.  Fan, Para [0039] above, discloses in response to finding a first term in a portion of input (“selected piece of displayed content”), executing one or more rules on a contextual textual content in proximity to a location associated with the first term (“segmented words/phrases in a fixed window surrounding the selected piece of displayed content”) to determine whether the contextual textual content comprises a trigger (“are used to find matching search categories”).
and in response to conditions of at least one of the one or more [bias annotator] rules being satisfied by the contextual textual content comprising a [bias] trigger, associating [annotations in] a span of text in the portion [as with a bias risk annotation] specifying the span of text as [being potentially biased] comprising a trigger, wherein the size of the span of text is specific to the particular at least one [bias annotator] rule whose conditions are satisfied by the contextual textual content. (Recall above that Weider teaches a bias annotator and Gaur teaches identifying text as potentially biased based on bias terms.  Fan, Para [0039] above, discloses identifying a span of text as comprising a trigger (“In another example technique, segmented words/phrases in a fixed window surrounding the selected piece of displayed content are used to find matching search categories”), wherein the size of the span of text is specific to the particular at least one rule (“fixed window”)).
Fan and the combination of Weider, Baughman, and Gaur are analogous art because they are both in the field of endeavor of searching input text for actionable terms.
It would have been obvious before the effective filing date of the claimed invention to combine the searching of surrounding terms for actionable (search) terms of Fan, with the bias risk annotation of the combination of Weider, Baughman, and Gaur.  Doing so would result in 

As per Claim 23, the combination of Weider, Baughman, Gaur, and Fan teaches the method of claim 1.  Fan teaches wherein the one or more [bias annotator] rules are a subset of a plurality of [bias annotator] rules (Fan, Para [0039] above, discloses not only the example rule “fixed window surrounding the selected piece of displayed content” but also other rules (“In one example technique, among the segmented words/phrases, nouns are kept for purposes of category matching and other words are discarded”).
the subset is specific to the first [annotation] type (Fan, Para [0039] above, discloses the rule “fixed window surrounding the selected piece of displayed content”, which is specific to the first type that is associated with a potential trigger (Fan’s terms in the sentence are associated with a search query, which contains potential triggers on which to perform the search (“target search categories”)).
different subsets of [bias annotator] rules are associated with different [annotation] types (Fan, Para [0039] above, discloses different subsets of rules (“The segmented words/phrases can be used in several techniques to obtain target search categories. In one example technique, among the segmented words/phrases, nouns are kept for purposes of category matching and other words are discarded. In another example technique, segmented words/phrases in a fixed window surrounding the selected piece of displayed content are used to find matching search categories.”  These are associated with different types, as recall above in Claim 22 that Fan teaches “terms that are not triggers (“selected piece of displayed content”) but which have a type that is associated with a potential trigger (Fan’s terms in the sentence are associated with a search query, which contains potential triggers on which to perform the search (“target search categories”)).  Here, each “selected piece of displayed content” is a “type” that is associated with a “target search category”.  Since different rules may be applied, as described above, to associate the “selected piece of displayed content” with a “target search category”, and one could perform Fan’s process more than once, using different rules, Fan thus discloses that different subsets of rules are associated with different types.)
and each [bias annotation] rule specifies a first [annotation] term and a pattern of contextual textual content that, if matched, indicates a [potential bias] trigger in the portion of contextual textual content.  (Fan, Para [0039] shown above, discloses a first term (“selected piece of displayed content”) and a pattern of contextual textual content , that if matched (“Search categories that are associated with (e.g., the strings matched with) at least some of the segmented words/phrases can be used as the target search categories for the search query”) indicate a trigger in the portion of contextual textual content (“target search categories”)).


Claim 25 is rejected under 35 U.S.C. 103 as being anticipated by Weider in view of Baughman, Gaur,  and DeCook further in view of Herzig et. al. (“An Annotation Scheme for Automated Bias Detection in Wikipedia”; hereinafter “Herzig”).
As per Claim 25, the combination of Weider, Baughman, Gaur, and DeCook teaches the method of claim 6 as well as a notification of the source of the bias (see Rejection to Claim 1).  However, the combination of Weider, Baughman, Gaur, and DeCook does not teach wherein the identifier, in the notification, of the source of the bias comprises a listing of document identifiers of documents within the first corpus, and location identifiers within the corresponding documents, where the bias is determined to be present.
Herzig teaches wherein the identifier, in the notification, of the source of the bias comprises a listing of document identifiers of documents within the first corpus, and location identifiers within the corresponding documents, where the bias is determined to be present. (Recall above that Weider discloses a notification of the bias.  Herzig, Page 51 Section 4, discloses:  “Our corpus of 33 articles of varying degrees of neutrality was distributed among three annotators, each annotator receiving 2/3 of the entire corpus.”  Here, Herzig discloses documents with in a corpus (“corpus of 33 articles”).  Herzig, Page 49 Section 3.2, discloses:  “The annotation was performed using the MAE annotation tool (Stubbs, 2011), which is compliant with LAF guidelines (Ide and Romary, 2006). The annotation scheme uses standoff annotation and includes tagging on multiple levels - tagging biased words and linguistic structures; tagging the neutrality of each sentence; tagging the overall neutrality of the entry”.  This is also summarized in Herzig Page 47 Intro:  “BiasML is an annotation scheme directed at detecting bias in the Wikipedia pages of service providers. Articles are judged as biased or nonbiased at the sentential and document levels, and annotated on the intra-sentential level for a number of lexical and structural features.”  Thus, Herzig discloses identifying bias at both the document and sentential levels, and thus identifies documents within the first corpus (“33 articles”) and location identifiers within the corresponding documents (“sentence level”) where bias is determined to be present “detecting bias”.  A “listing” can be one entry, thus Herzig discloses a listing of document identifiers (“document level”) and location identifiers (“sentential level”) within the corresponding document.)
Herzig and the combination of Weider, Baughman, Gaur, and DeCook are analogous art because they are both in the field of endeavor of using machine learning to detect bias.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Herzig with the combination of Weider, Baughman, Gaur, and DeCook.  One of ordinary skill in the art would be motivated to do so in order to automatically detect bias in a corpus, with the detection done automatically in an unbiased way (Herzig, Pg 47 Section 2.1:  “This is problematic: definitions of bias vary from editor to editor, and accusations of bias can themselves come from a biased perspective … In light of this, an automated pass at bias detection is highly desirable. Instead of wholesale reliance on human editors, a system based on our annotation scheme could serve as an initial filter in monitoring user contributions. 

Remarks – 35 USC 103
Computer program product and apparatus claims 11 and 14-21 have novelty and no prior art has been applied.
Remarks – Patentability
As suggested in the interview of 2022-02-24, Examiner suggests the following amendments to the independent claims.  
Claim 1
A method, in a data processing system comprising a processor and memory, the memory comprising instructions executed by the processor to cause the processor to implement a bias identification engine that identifies bias in the operation of a 
generating a trained cognitive computing system by performing an iterative adjustment of operational parameters of the machine learning computer models employed by the cognitive computing system, wherein the iterative adjustment is based on the input of training data and the comparison of outputs to expected outputs;
configuring a bias risk annotator of the bias identification engine to identify a plurality of bias triggers in inputs to the trained cognitive computing system and outputs of the trained cognitive computing system based on a bias risk trigger data structure that specifies terms or phrases that are associated with a bias
executing the trained cognitive computing system on an annotated input to the trained cognitive computing system and generating an annotated output, by the trained cognitive computing system, based on a first corpus of electronic content; 
processing, by the bias risk annotator, the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers; 
in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger in the plurality of bias triggers, transmitting, by a bias notification engine of the bias identification engine, a notification to an administrator 
and in response to at least one of the annotated input or the annotated output comprising a portion of content containing a bias trigger: 
testing, by a bias source identification engine of the bias identification engine, the trained cognitive computing system using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, and generating a first set of test results having a higher amount of biased results than unbiased results;
testing, by a bias source identification engine of the bias identification engine, the trained cognitive computing system using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, and generating a second set of test results not having a higher amount of biased results than unbiased results;
determining, by the bias source identification engine, based on the first set of test results, that a first source of the bias in the operation of the trained cognitive computing system is training of the trained cognitive computing system
generating, by the bias source identification engine, a first output indicating the first source of the bias based on the first set of test results;
determining, by the bias source identification engine, based on the second set of test results, that a second source of the bias in the operation of the trained cognitive computing system is bias present in the first corpus used by the trained cognitive computing system to generate the annotated output, based on results of the testing;
generating, by the bias source identification engine, [[an]] a second output indicating the second source of the bias based on the second set of test results.

Claim 11
A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a bias identification engine that identifies bias in the operation of aPage 6 of 41 
generate a trained cognitive computing system by performing an iterative adjustment of operational parameters of the machine learning computer models employed by the cognitive computing system, wherein the iterative adjustment is based on the input of training data and the comparison of outputs to expected outputs;

execute the trained cognitive computing system on an annotated input to the trained cognitive computing system and generate an annotated output, by the trained cognitive computing system, based on a first corpus of electronic content; 
process, by the bias risk annotator, the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers; 
in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger in the plurality of bias triggers, transmit, by a bias notification engine of the bias identification engine, a notification to an administrator computing device, wherein the notification specifies the presence of bias in the operation of the trained cognitive computing system; 
and in response to at least one of the annotated input or the annotated output comprising a portion of content containing a bias trigger: 
testing, by a bias source identification engine of the bias identification engine, the trained cognitive computing system using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, to determine whether the trained cognitive computing system returns biased results from the bias test corpus at a higher amount than the trained cognitive computing system returns unbiased results from the bias test corpus; 
determining, by the bias source identification engine, based on results of the testingoperation of the trained cognitive computing system is bias in the training of the trained cognitive computing system or whether a source of the bias in the operation of the trained cognitive computing system is bias present in the first corpus used by the trained cognitive computing system
and generating, by the bias source identification engine, an output indicating the source of the bias.
	
Claim 21
An apparatus comprising: 
a processor; 
and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a bias identification engine that identifies bias in the operation of a 
generate a trained cognitive computing system by performing an iterative adjustment of operational parameters of the machine learning computer models employed by the cognitive computing system, wherein the iterative adjustment is based on the input of training data and the comparison of outputs to expected outputs;
configure a bias risk annotator of the bias identification engine to identify a plurality of bias triggers in inputs to the trained cognitive computing system and outputsPage 10 of 41 McNeil et al. - 16/589,314of the trained cognitive computing system based on a bias risk trigger data structure that specifies terms or phrases that are associated with a bias
execute the trained cognitive computing system on an annotated input to the trained cognitive computing system and generate an annotated output, by the trained cognitive computing system, based on a first corpus of electronic content; process, by the bias risk annotator, the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers;
and in response to at least one of the annotated input or annotated output comprising a portion of content containing a bias trigger in the plurality of bias triggers, transmit, by a bias notification engine of the bias identification engine, a notification to an administrator computing device, wherein the notification specifies the presence of bias in the operation of the trained cognitive computing system;
and in response to at least one of the annotated input or the annotated output comprising a portion of content containing a bias trigger: 
testing, by a bias source identification engine of the bias identification engine, the trained cognitive computing system using a set of bias test questions and a bias test corpus having a predetermined balance of biased results and unbiased results, to determine whether the trained cognitive computing system returns biased results from the bias test corpus at a higher amount than the trained cognitive computing system returns unbiased results from the bias test corpus; 
determining, by the bias source identification engine, based on results of the testingoperation of the trained cognitive computing system is bias in the training of the trained cognitive computing system or whether a source of the bias in the operation of the trained cognitive computing system is bias present in the first corpus used by the trained cognitive computing system
andPage 11 of 41 McNeil et al. - 16/589,314generating, by the bias source identification engine, an output indicating the source of the bias.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.A.S./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126